DETAILED ACTION
This office action is in response to amendments to drawings filed on 04/21/21. Claims 15-30 are pending. Claims 1-14 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-30 are allowed.
Regarding Claim 15, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “wherein the current-acquisition device is adapted to acquire current emerging from the rectifier at the DC-voltage side connection of the rectifier and/or to acquiring currents entering from the electrical AC-voltage supply network at an AC-voltage side connection of the rectifier, and wherein the housing of the first inverter is adapted for supply from a network- side three-phase current, to convey the network-side three-phase current to the current acquisition device, and to route the network-side three-phase current out of the housing of the first inverter to a housing of the rectifier.”
The closest prior art Kopiness et al. US 20130106328 A1 does not expressly disclose the acquisition device arranged in the inverter housing or that the dc current is acquired from the output of the rectifier. 
Regarding Claim 16, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “the controller unit is: (a) adapted to control power accepted from the AC-voltage supply network, via the rectifier, toward a setpoint 
Regarding Claims 17-29 depend on claim 16, therefore are allowable.
Regarding Claim 30, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “controlling power accepted from the AC-voltage supply network, via the rectifier, toward a setpoint value by setting a torque of the first electric motor, power output and/or accepted by the second electric motor via the second inverter being effective as a feed-forward signal.”
	The closest prior art Huang et al. US 20140361613 A1 does not expressly disclose a setpoint value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846